*809MEMORANDUM***
Rajinder Kaur Rurki, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summaryaffirmance of an immigration judge’s (“IJ”) denial of her application for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for substantial evidence an adverse credibility finding and a denial of asylum and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding because Rurki’s testimony was contradictory, implausible, and her demeanor was unconvincing. See Singhr-Kaur v. INS, 183 F.3d 1147, 1151-52 (9th Cir.1999). Because these findings went to the heart of her asylum claim, substantial evidence supports the denial of asylum. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001).
It follows that Rurki did not satisfy the more stringent standard for withholding of deportation. See Lata v. INS, 204 F.3d 1241, 1244 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).